

Exhibit 10b-6
 
DESCRIPTION OF PERFORMANCE GOALS
ESTABLISHED IN CONNECTION WITH 2011 FISCAL YEAR OF
LONG-TERM INCENTIVE PLANS
 
     The Compensation and Management Development Committee of the Board of
Directors of ArvinMeritor, Inc. (“ArvinMeritor”), established a cash performance
plan for the three-year performance period ending September 30, 2013 (the “2013
Plan”), and also established targets for the 2011 fiscal year of the cash
performance plan for the three year performance period ending September 30, 2011
(the “2011 Plan”) and the cash performance plan for the three year performance
period ending September 30, 2012 (the “2012 Plan”), under Section 13 of the 2010
Long-Term Incentive Plan or, in the case of the 2011 Plan, the 2007 Long-Term
Incentive Plan. Performance goals for each of the performance plans are based on
three one-year targets, which are set at the end of the year for the following
year. For the 2011 fiscal year of the 2011 Plan, the 2012 Plan and the 2013
Plan, these targets are based on a targeted Adjusted EBITDA margin that is set
at the beginning of the applicable year. For the 2011 Plan, participants can
earn from 0% to 200% of his target award, based on actual performance against
specified levels. Payouts are also multiplied by the percentage change in the
price of ArvinMeritor common stock over the three-year performance period, which
may increase the payment finally awarded up to a maximum of 200% of the original
amount or reduce it down to a minimum of 50% of the original amount. For the
2012 Plan and the 2013 Plan, participants can earn from 0% to 300% of his target
award, based on actual performance against specified levels.
 
     At the end of the three year performance period, the total amount paid will
be the sum of the percentages of target award earned for each year.
 

--------------------------------------------------------------------------------